Title: To Benjamin Franklin from Arthur Lee, 2 May 1779
From: Lee, Arthur
To: Franklin, Benjamin


Sir/
Paris May 2d. 1779
By letters this day from Nantes, I am informd that the Alliance Frigate is mann’d, & ready to sail. Adverse winds still detain the American fleet at Brest with its Convoy. As that Convoy is destind for the french Islands it will of course leave those Vessels which are intended for the United States before they reach the Coast. Yet there it is that not only from the Enemy’s Cruisers, but from the multitude of their Privateers lately fitted out, they will run the greatest risque. Not only the public at large is highly interested in the safe arrival of this fleet, but the State of Virginia depends upon it for supplies essentially necessary for her defence & preservation. The difficulty with which these have been obtaind; & the impossibility of replacing them if lost, makes it of the last importance to use every possible means for their protection.

For these reasons I presume to submit to your consideration, whether the Alliance can render a more useful & acceptable service to our Country, than by immediately joining the fleet at Brest, & conveying it quite to our ports.
I have the honor to be, with the greatest respect Sir Your most Obedt Hble Servt.
Arthur Lee
The Honble. B. Franklin Esqr
 
Endorsed: Arthur Lee May 2d. 1779;
